DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered but they are not persuasive.
Contrary to the remarks, claim 1 has been amended to further include “wherein the switch structures include a first P-type transistor and a second P-type transistor”. This additional limitation found prior art teaching in fig. 5 by Koifman et al. (US 5,598,118), which is addressed in the rejection below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0057009) in view of Koifman et al. (US 5,598,118).
Regarding claim 1, Kim disclose a device (for example fig. 6 and all related texts) comprising:
first circuitry (rightward part of fig. 6 from GR notation) having wordline drivers (for example wordline WL driver including M32 and M33) coupled to wordlines (for example wordline WL);
second circuitry (leftward part of fig. 6 from GR notation) having switch structures (as shown in fig. 6 with many transistors switches.  For example switches M28 and M29) that are coupled between a first voltage (voltage from line iGR) and groun (Vnwl), wherein the switch structures are configured to provide a second voltage (voltage at line GR from node N4) to a power connection of each wordline driver (voltage from line GR supplied to source of P-MOS M32) based on the first voltage (from line iGR at node N3, which is sourced from supply volage Vppth.  See fig. 6).

Regarding claim 2, Kim also discloses the device of claim 1, wherein the switch structures refer to P-type transistors (referred to as PMOS M28, fig. 6) that are coupled in series between the first voltage (Vppth) and ground (Vnwl).

Regarding claim 3, Kim also discloses the device of claim 1, wherein the first voltage refers to a source supply voltage (Vppth at node N1), and wherein the second voltage refers to an internal supply voltage (voltage at node N4).

Kim discloses the device of claims 1 – 3 as shown above, except wherein the switch structures include a first P-type transistor and a second P-type transistor.  This feature is taught by Koifman et al. (see for example fig. 5 where the first P-type transistor is the PMOS 46 with source connected to Vdd and second P-type transistor is the PMOS 48 having drain connected to ground.  The output of which supplies to driver circuit including PMOS 52 and NMOS 54).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the features as taught by the cited prior arts, so that improved driver circuit is provided (see col. 1, lines 56 – col. 3, line 21).

Allowable Subject Matter
Claims 4 – 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 1, 2022